DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s RCE filed on 02/02/2022, an examiner initiated interview conducted on 05/04/2022 and examiner’s amendments proposed on 05/10/2022.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claim 1, 11 and 16 are amended. No claim is added. Claim 7 is cancelled. Claims 1-6 and 8-20 are pending.

EXAMINER’S AMENDMENTS
AN EXAMINER’S AMENDMENT TO THE RECORD APPEARS BELOW. SHOULD THE CHANGES AND/OR ADDITIONS BE UNACCEPTABLE TO APPLICANT, AN AMENDMENT MAY BE FILED AS PROVIDED BY 37 CFR 1.312. TO ENSURE CONSIDERATION OF SUCH AN AMENDMENT, IT MUST BE SUBMITTED NO LATER THAN THE PAYMENT OF THE ISSUE FEE. AUTHORIZATION FOR THIS EXAMINER’S AMENDMENT WAS GIVEN IN A TELEPHONE INTERVIEW AND VIA EMAIL WITH THE APPLICANT’S REPRESENTATIVE, ATTORNEY KEVIN P. RADIGAN, REG #31789. PLEASE ENTER THE FOLLOWING CLAIM AMENDMENTS: PLEASE REPLACE CLAIM 1-20 WITH THE FOLLOWING:
1.	(Currently Amended) A computer program product for facilitating processing within a computing environment, the computer program product comprising:
a non-transitory computer readable storage medium readable by a processing circuit and storing instructions for performing a method comprising:
determining that a selected event of the computing environment is inconsistent with a historical pattern of selected events of the computing environment, the historical pattern of selected events having been obtained from normal execution flows of the selected event, and being a filter based on  previous selected events;
wherein the historical pattern of selected events comprises memory accesses, wherein the filter comprises a configurable number of previous verified data load addresses accessed by the memory accesses, wherein a data load address is verified based on an instruction initiating a load speculatively successfully retiring, and wherein the previous verified data load addresses comprise a lower bound address and an upper bound address; 
wherein the determining comprises determining that the selected event is outside the lower and upper bound of the filter and represents a suspicious deviation from the historical pattern of selected events;
delaying processing associated with the selected event, based on determining that the selected event is inconsistent with the historical pattern of selected events;
determining, based on delaying processing associated with the selected event, whether the selected event is valid; and
resuming processing associated with the selected event, based on determining that the selected event is valid.
2.	(Original) The computer program product of claim 1, wherein the selected event is a memory access requested by a program of the computing environment and the historical pattern of selected events includes memory accesses performed by another program of the computing environment.
3.	(Previously Presented) The computer program product of claim 2, wherein the determining that the selected event is inconsistent with the historical pattern comprises determining whether the memory access is for an address within a range of addresses defined by the historical pattern of selected events or within a predefined deviation from the range of addresses defined by the historical pattern of selected events, wherein the selected event is consistent with the historical pattern based on the address being within the range of addresses defined by the historical pattern of selected events or within the predefined deviation from the range of addresses defined by the historical pattern of selected events.
4.	(Previously Presented) The computer program product of claim 1, wherein the determining that the event is inconsistent with the historical pattern comprises determining whether the selected event is consistent with a history of strides.
5.	(Original) The computer program product of claim 1, wherein the method further comprises maintaining a data structure that includes information relating to the historical pattern of selected events.
6.	(Currently Amended) The computer program product of claim 5, wherein 
7.	(Canceled).
8.	(Currently Amended) The computer program product of claim 5 [[7]], wherein the selected event comprises a memory access specified by a load instruction issued during speculative execution, and wherein the determining that the selected event is inconsistent with the historical pattern of selected events comprises determining, based on obtaining the load instruction during speculative execution, whether a load address of the load instruction is within the lower bound address and the upper bound address or within a predefined deviation from a range of addresses defined by the lower bound address and the upper bound address, wherein the selected event is consistent with the historical pattern of selected events, based on the load address being within the lower bound address and the upper bound address or within the predefined deviation from the range of addresses.
9.	(Original) The computer program product of claim 8, wherein the delaying processing comprises delaying execution of the load instruction in speculative execution.
10.	(Original) The computer program product of claim 9, wherein the resuming processing comprises executing the load instruction based on determining that the selected event is valid.
11.	(Currently Amended) A computer system for facilitating processing within a computing environment, the computer system comprising:
a memory; and
a processing circuit in communication with the memory, wherein the computer system is configured to perform a method, said method comprising:
determining that a selected event of the computing environment is inconsistent with a historical pattern of selected events of the computing environment, the historical pattern of selected events having been obtained from normal execution flows of the selected event, and being a filter based on  previous selected events;
wherein the historical pattern of selected events comprises memory accesses, wherein the filter comprises a configurable number of previous verified data load addresses accessed by the memory accesses, wherein a data load address is verified based on an instruction initiating a load speculatively successfully retiring, and wherein the previous verified data load addresses comprise a lower bound address and an upper bound address; 
wherein the determining comprises determining that the selected event is outside the lower and upper bound of the filter and represents a suspicious deviation from the historical pattern of selected events;
delaying processing associated with the selected event, based on determining that the selected event is inconsistent with the historical pattern of selected events;
determining, based on delaying processing associated with the selected event, whether the selected event is valid; and
resuming processing associated with the selected event, based on determining that the selected event is valid.
12.	(Original) The computer system of claim 11, wherein the selected event is a memory access requested by a program of the computing environment and the historical pattern of selected events includes memory accesses performed by another program of the computing environment.
13.	(Previously Presented) The computer system of claim 12, wherein the determining that the selected event is inconsistent with the historical pattern comprises determining whether the memory access is for an address within a range of addresses defined by the historical pattern of selected events or within a predefined deviation from the range of addresses defined by the historical pattern of selected events, wherein the selected event is consistent with the historical pattern based on the address being within the range of addresses defined by the historical pattern of selected events or within the predefined deviation from the range of addresses defined by the historical pattern of selected events.
14.	(Currently Amended) The computer system of claim 11, further comprising a data structure that includes information relating to the historical pattern of selected events, 
15.	(Previously Presented) The computer system of claim 14, wherein the selected event comprises a memory access specified by a load instruction issued during speculative execution, and wherein the determining that the selected event is inconsistent with the historical pattern of selected events comprises determining, based on obtaining the load instruction during speculative execution, whether a load address of the load instruction is within the lower bound address and the upper bound address or within a predefined deviation from a range of addresses defined by the lower bound address and the upper bound address, wherein the selected event is consistent with the historical pattern of selected events, based on the load address being within the lower bound address and the upper bound address or within the predefined deviation from the range of addresses.
16.	(Currently Amended) A computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising:
determining that a selected event of the computing environment is inconsistent with a historical pattern of selected events of the computing environment, the historical pattern of selected events having been obtained from normal execution flows of the selected event, and being a filter based on  previous selected events;
wherein the historical pattern of selected events comprises memory accesses, wherein the filter comprises a configurable number of previous verified data load addresses accessed by the memory accesses, wherein a data load address is verified based on an instruction initiating a load speculatively successfully retiring, and wherein the previous verified data load addresses comprise a lower bound address and an upper bound address; 
wherein the determining comprises determining that the selected event is outside the lower and upper bound of the filter and represents a suspicious deviation from the historical pattern of selected events;
delaying processing associated with the selected event, based on determining that the selected event is inconsistent with the historical pattern of selected events;
determining, based on delaying processing associated with the selected event, whether the selected event is valid; and
resuming processing associated with the selected event, based on determining that the selected event is valid.
17.	(Original) The computer-implemented method of claim 16, wherein the selected event is a memory access requested by a program of the computing environment and the historical pattern of selected events includes memory accesses performed by another program of the computing environment.
18.	(Previously Presented) The computer-implemented method of claim 17, wherein the determining that the selected event is inconsistent with the historical pattern comprises determining whether the memory access is for an address within a range of addresses defined by the historical pattern of selected events or within a predefined deviation from the range of addresses defined by the historical pattern of selected events, wherein the selected event is consistent with the historical pattern based on the address being within the range of addresses defined by the historical pattern of selected events or within the predefined deviation from the range of addresses defined by the historical pattern of selected events.
19.	(Currently Amended) The computer-implemented method of claim 16, further comprising maintaining a data structure that includes information relating to the historical pattern of selected events, wherein 
20.	(Previously Presented) The computer-implemented method of claim 19, wherein the selected event comprises a memory access specified by a load instruction issued during speculative execution, and wherein the determining that the selected event is inconsistent with the historical pattern of selected events comprises determining, based on obtaining the load instruction during speculative execution, whether a load address of the load instruction is within the lower bound address and the upper bound address or within a predefined deviation from a range of addresses defined by the lower bound address and the upper bound address, wherein the selected event is consistent with the historical pattern of selected events, based on the load address being within the lower bound address and the upper bound address or within the predefined deviation from the range of addresses.

ALLOWABLE SUBJECT MATTER
Claims 1-6 and 8-20 are allowed in light of applicant’s amendments and arguments, examiner’s amendments and prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Regarding independent claim 1, although Li teaches identifying a memory access speculative event (Li: Page 264), determining the event is consistent with a history pattern (Li: Page 266, left col. Para. 04-05, Para.07; Page 265, left col. Para.02; Page 266, right col. Para. 02; Page 270, left col. Para.03); delaying processing associated with the selected event, based on determination (Li: Page 264-265, left col, para. 01; Page 267, left col. Para.03; Page 270, right col. Para.03); determining, based on delaying processing associated with the selected event, whether the selected event is valid (Li: Page 264, left col. abstract); and resuming processing associated with the selected event, based on determining that the selected event is valid (Li: Page 268, right col. Para.01).; Soderquist et al. (US9852084) teaches a filter with upper and lower boundary, which is applied to the output of the page table permission for kernel code (Soderquist: Col. 1, line 45-54); Busck et al. (US20080184018) teaches taking an action based on determining that the selected event is inconsistent with the historical pattern of selected event (Busck: Para. 0066), Johnson et al. (US20190114422) teaches commits speculative data cache entries when the executable  instruction retires (Johnson: Para. 0103), but none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the combined limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art, therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 11 and 16 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 11 and 16 are considered to be allowable for the same reason as discussed above.
Dependent claims 2-6, 8-10, 12-15 and 17-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438    /TAGHI T ARANI/                                            Supervisory Patent Examiner, Art Unit 2438